Citation Nr: 1439102	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for residuals of mercury poisoning to include an adrenal disorder and anemia.

2.  Entitlement to service connection for an immune deficiency.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for adrenal fatigue has been recharacterized on the front page of this decision as indicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she was exposed to mercury as a dental technician during service.  In a June 2008 letter, the Veteran's private physician, M.C., M.D., indicated that the Veteran suffered from chronic ailments, including fatigue, likely due to her exposure to mercury as a dental technician in the military.  It was also noted that a causal link between adrenal gland insufficiency and mercury exposure had been seen in medical studies.  In May 2009, the Veteran was examined by VA.  The examiner noted the private assessment of adrenal fatigue due to mercury exposure, and referred the Veteran to the endocrinology department.  The Veteran was seen by VA endocrinology in June 2009.  No opinion was given as to whether the Veteran's adrenal fatigue was etiologically related to mercury exposure.  The examiner indicated that based on the Veteran's prior diagnosis of adrenal fatigue, a more thorough examination of the Veteran's adrenal gland function and reserve would be prudent.  This examination was accomplished in July 2009.  The examiner reviewed the laboratory results and opined that the Veteran did not suffer from adrenal insufficiency.  However, a complete rationale was not provided and the examiner did not address the prior private assessment and comments by the private examiner.  

In light of the foregoing, the Veteran's representative requests that the Veteran be afforded a new VA examination to address the nature of the Veteran's current disabilities.  In essence, a VA endocrinology examination should resolve if the Veteran currently has residuals of mercury poisoning to include an adrenal disorder and anemia, as well as an immune deficiency.  The examiner should specifically comment on Dr. C.'s June 2008 medical report and the pertinent laboratory studies.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA endocrinology examination to determine the nature and etiology of any current residuals of mercury poisoning, to include an adrenal disorder and anemia, as well as an immune deficiency.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has residuals of mercury poisoning, to include an adrenal disorder and anemia, as well as an immune deficiency and/or had any residuals during the appeal period; and whether an adrenal disorder, anemia, or an immune deficiency had their clinical onset during service or are related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

